DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

Status of Claims

In the amendment filed on 14 September 2022, the following changes have been made: Claims 1, 4, 6, 8, 13, 14, 15, and 19 have been amended.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-12), machine (claims 13-18),  and article of manufacture (claims 19-20) which recite steps of obtaining standardized user data from a user via a graphical user interface of a user computer device; obtaining, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes; obtaining standardized provider data from providers; generating, by a matching tool running on a server, a list of matching providers by comparing the standardized user data to the standardized provider data, wherein the list is generated using the user-defined prioritization of at the least five provider attributes; obtaining additional data from the matching providers from scenario based behavioral questions answered by the matching providers; narrowing the list of the matching providers by obtaining additional data from the user and comparing the additional data from the user to the additional data from the matching providers; and presenting the narrowed list to the user via the graphical user interface. The limitation in claim 13 which recites present a recommendation for an additional service, not considered by the user, to the user via the via the graphical user interface. Additionally, the limitations in claim 19 which recite obtain, from the user and via the graphical user interface, a user-defined prioritization of
at least five provider attributes comprising location, demographics, compassion, attentiveness, and precision; wherein the scenario based behavioral questions are
configured to determine a degree of empathy, compassion, and risk adversity of a provider, and wherein the personality test is configured to determine a degree of empathy, ability to practice without emotional distraction, consideration and concentration, and a meticulousness and exactitude of the provider.

Step 2A Prong 1
These steps of matching a provider to a user, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from performing evaluations, judgement, and forming an opinion. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-12, 14-18, and 20, reciting particular aspects matching a provider to a user such as assigning values to the standardized user data to prioritize the standardized user data, using values in a range of negative to positive values, the standardized user data includes records of data covering at least five provider attributes, assigning the values to the standardized user data includes assigning weights, wherein records of data are assigned based on the user-defined prioritization of at the least five provider attributes, wherein the additional data from the user is standardized and has weights assigned to the standardized additional data, generating first and second calibration questions to the user to obtain the additional data, eliminating some of the matching providers by comparing the weighted data to the additional data from matching providers, narrowing the list includes listing specific providers which remain, wherein the user data is inputted by the user by providing remote access to user over a network so that the user can enter information in a collection of records in real time through a graphical user interface, and where the provider data is inputted by the providers covers performance of the limitations in the mind but for recitation of generic computer components which falls under mental process).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as generating a list of matching providers by comparing the standardized user data to the standardized provider data amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0027] to [0080], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining standardized user data from a user via a graphical user interface of a user computer device; obtaining, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes; obtaining standardized provider data from providers; obtaining additional data from the matching providers from scenario based behavioral questions answered by the matching providers; and, obtain, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes comprising location, demographics, compassion, attentiveness, and precision amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as generating, by a matching tool running on a server, a list of matching providers by comparing the standardized user data to the standardized provider data and presenting the narrowed list to the user via the graphical user interface and present a recommendation for an additional service, not considered by the user, to the user via the via the graphical user interface, see MPEP 2106.05(h))

Dependent claims 2-12, 14-18, and 20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-12, 14-15, 17-18, and 20 additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 8 and 16 additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as obtaining standardized user data from a user via a graphical user interface of a user computer device; obtaining, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes; obtaining standardized provider data from providers; obtaining additional data from the matching providers from scenario based behavioral questions answered by the matching providers, e.g., receiving or transmitting data over a network; and, obtain, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes comprising location, demographics, compassion, attentiveness, and precision, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims 2-7, 9-12, 14-15, 17-18, and 20 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims 8 and 16 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US20180018429A1).
Regarding claim 1, Rice discloses obtaining standardized user data from a user via a graphical user interface of a user computer device ([0009] “The system includes an interface configured to receive preference data related to the user.”) 
obtaining, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below. In one non-limiting example, such as that shown in process block 510, the user preferences may include health utility needs information from the user, focused on details of the user's medical care. As non-limiting examples, health utility needs may include how many patients have seen a specific physician within a specific time period (e.g., the last year), how many patients highly ranked the physician, a physician's specialty (e.g., PCP, pediatrician, neurologist, orthopedic surgeon, etc.), a physician's location, a physician location range from a user (e.g., within 5 miles) …..”)
obtaining standardized provider data from providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.”) 
generating, by a matching tool running on a server, a list of matching providers by comparing the standardized user data to the standardized provider data ([0023] “The consumer preference module 110 may be configured to solicit preference and selection information from a patient which is used to generate a list of recommended physicians.” [0025] “The database 108 may include data relating to one or more physicians, as well as patient preferences and profile data that may later be compared by the recommendation module 106 to identify one or more physicians for the patient.”) 
wherein the list is generated using the user-defined prioritization of at the least five provider attributes ([0039] “The server computer(s) may then render a user interface similar to that seen in FIG. 3C, listing physicians having profiles that match Brian's health needs. The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc.”)
obtaining additional data from the matching providers from scenario based behavioral questions answered by the matching providers ([0062] “A second way the data between patients and providers may be matched by persona matching, as seen in FIG. 4B. Based on their responses to questions within the software, patients and providers are both mapped to either a single person or are identified as having tendencies more closely related to up to two personas.” Also, see Figure 4B.)
narrowing the list of the matching providers by obtaining additional data from the user and comparing the additional data from the user to the additional data from the matching providers ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.” [0062] “Patient personas are then aligned with compatible physician personas during the matching process.”)  
and presenting the narrowed list to the user via the graphical user interface ([0074] “FIG. 6A demonstrates a list of providers/physicians presented to a user, specifically Elena from the example above, after her profile was matched to providers within database 108.”)
Regarding claim 2, Rice discloses assigning values to the standardized user data in order to prioritize the standardized user data ([0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface.” Also see Table 1.) 
Regarding claim 3, Rice discloses wherein the values assigned to the standardized user data are in a range of negative to positive values ([0053] “For example, the user may respond to questions using the positive or negative responses shown in FIGS. 3E-3F.”) 
 Regarding claim 7, Rice discloses wherein the additional data from the user is standardized and has weights assigned to the standardized additional data ([0061] “Additional weighting is applied to matched/unmatched attributes…..”)
Regarding claim 11, Rice discloses wherein the user data is inputted by the user by providing remote access to user over a network so that the user can enter information in a collection of records in real time through a graphical user interface ([0026] “To begin, user preferences and profile data may be obtained from the patient through the interface 102, displayed on a client computer, and sent to the consumer preference module 110 at process block 202.”)
Regarding claim 12, Rice discloses wherein the provider data is inputted by the providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.” [0055] “If a new system user and dentist, Dana, is looking to find an easier way to connect with her patients and make them feel more involved with their care,.....As shown, Elena may enter her NPI number and select the “GET STARTED” button to access the provider/physician profile setup.”)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20180018429A1) in view of Morrison et al. (US20180013800A1).
Regarding claim 4, Rice discloses wherein the standardized user data includes records of data covering the at least five provider attributes, which comprise: location, demographics, compassion,…..and precision ([0039] “Using the input user data relating to the user's health utility needs, the server computer(s) may proceed to the user/physician matching process in process block 600.” [0036] “As non-limiting examples, health utility needs may include a physician's location, a physician location range from a user (e.g., within 5 miles), accepting new patients (e.g., yes), experience with a particular….. credentials (e.g., board certifications, special awards, honors), gender (e.g., female or male), languages spoken (e.g., English & Spanish), etc.”) 

Note: the physicians’ certifications/awards demonstrate a recognition of their precision and desire to be precise while being able to speak in a vernacular language demonstrates compassion.

Rice does not explicitly disclose however Morrison teaches attentiveness ([0086] “For example, a medical doctor may have direct experience performing a surgical operation in one way, but only informed opinion regarding an alternative way of performing the operation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rice’s techniques for recommending one or more physicians to the patient based on patient preferences matching physician profiles with Morrison’s techniques for assessing the quality or value from an individual post. The motivation for the combination of Rice and Morrison is to get qualified doctors to report to patients (See Morrison, Background).
Regarding claim 5, Rice discloses wherein the assigning the values to the standardized user data includes assigning weights to the records of data ([0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface. These responses may then be stored in database 108, possibly as patient profile data records 525.”) 
Regarding claim 6, Rice discloses wherein the records of data are assigned weights based on the user-defined prioritization of at the least five provider attributes ([0045] “As seen in the tables above, each data record may also include a weight assigned by the user to the user's perceived importance of the attribute. In some embodiments, the user may input, with the response to each question, a numeric value or range of values representing the weight that should be assigned to the attribute.” Also, see Table 1 which presents at least five health care preferences.) 
 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20180018429A1) in view of Kise et al. (JP2019152864A).
Regarding claim 8, Rice discloses wherein the obtaining the additional data from the user includes generating questions to the user to obtain the additional data ([0037] “Additionally or alternatively, at process block 202, the physician recommendation system 100 may prompt the user with specific questions regarding their preferences for a physician and provide responses to be used as recommendation criteria.”) 
second calibration questions about the user's personality ([0042] “In process block 515, once the patient profile is created, the server computer(s) may generate one or more user interfaces to present the user with a questionnaire to determine additional patient profile data 525 regarding, for example, the patient's personality…”)

Rice does not explicitly disclose however Kise teaches wherein the
generated questions include: first calibration questions designed to determine whether the user answered previous questions with internal bias ([pg. 6] “Experimental results and their analysis Table 3 shows the prior probabilities of 12 experimental participants. Here, the prior probability is
the ratio that each experimental participant answered in the questionnaire that he / she was confident about the answer to the question, that
is, the ratio of the answers of each experimental participant that should be judged as “confident” it is. Since the average value of prior probabilities is around 50%, there is a bias in the number of data in the two classes (the group of answers that should be judged as “confident” and the group of answers that should be judged as “not sure”).”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rice’s techniques for recommending one or more physicians to the patient based on patient preferences matching physician profiles with Kise’s techniques for a confidence determination method. The motivation for the combination of Rice and Kise is to determine whether an answer by a user is convincing (See Kise, Abstract).
Regarding claim 9, Rice discloses wherein the narrowing the list includes eliminating some of the matching providers by comparing the weighted additional data, obtained using the first calibration questions and the second calibration questions, to the additional data from the matching providers, obtained using the scenario based behavioral questions ([0056] “Similarly, data may be received and stored for the filters data in process block 510 that will be compared with the input data that patients will enter when setting up their patient profile.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.” [0062] “Patient personas are then aligned with compatible physician personas during the matching process.”)
Regarding claim 10, Rice discloses wherein the narrowing the list includes listing specific providers which remain after comparing the weighted additional data to the provider data ([0069] “In process block 580, the match may then be reordered according to any weighting, and may then be presented to the user.” [0071] “Another method of ranking physicians involves filtering recommendations based on users with common attributes.”) 
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20180018429A1) in view of Sholem (US20190096521A1).
Regarding claim 13, Rice discloses a hardware memory device that stores program instructions of a matching tool ([0024] “The server computer(s) may therefore execute the method steps within one or more of the disclosed algorithm by sending instructions, possibly in the form of compiled and executable software code for any of the disclosed software modules, to a processor on the server computer(s).”) 
and a hardware processor that executes the program instructions ([0024] “The processor may then execute these instructions causing the server computer(s) to complete the disclosed method steps.”) 
obtain user data from a user via a graphical user interface of a user computer device ([0009] “The system includes an interface configured to receive preference data related to the user.”) 
obtain, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below. In one non-limiting example, such as that shown in process block 510, the user preferences may include health utility needs information from the user, focused on details of the user's medical care. As non-limiting examples, health utility needs may include how many patients have seen a specific physician within a specific time period (e.g., the last year), how many patients highly ranked the physician, a physician's specialty (e.g., PCP, pediatrician, neurologist, orthopedic surgeon, etc.), a physician's location, a physician location range from a user (e.g., within 5 miles) …..”)
standardize the user data into a format ([0047] “This downloaded data may be parsed, tokenized and/or analyzed to supplement the questionnaire response data according to a category and/or attribute assigned to each data received from, for example, a social media account and/or medical data database.”)
assign values to the standardized user data in order to prioritize the standardized user data based on the user-defined prioritization of the at least five provider attributes ([0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface.” Also see Table 1. [0073] “The list of recommended physicians may be displayed on the interface 102, for example, with the highest ranking physician as the first entry, and the lowest ranking physician as the last entry. The display of the list of recommended physicians may include the user preference information (e.g., group practice) and the physician's photograph, for example.”) 
obtain provider data from providers from scenario based behavioral questions answered by the providers ([0054] “The physician data for each of the physicians in the database may be obtained through a user interface presented to the physician using a process similar to that of the patient seen in FIGS. 3A-3H.” [0062] “A second way the data between patients and providers may be matched by persona matching, as seen in FIG. 4B. Based on their responses to questions within the software, patients and providers are both mapped to either a single person or are identified as having tendencies more closely related to up to two personas.” Also, see Figure 4B.) 
standardize the provider data into the format ([0056] “By analogy to the patient profile processes in FIGS. 3A-3F, the provider/physician may enter data, or have data imported using third party APIs or other platforms to enter data about the services provided, which may be complimentary to the classification of service (e.g., Urgent or Emergency 405, Procedure or Specialty 410, or Primary Care 415) that patients will enter for their patient profile. Similarly, data may be received and stored for the filters data in process block 510 that will be compared with the input data that patients will enter when setting up their patient profile.”)
generate a list of matching providers by comparing the prioritized user data to the standardized provider data ([0025] “The database 108 may include data relating to one or more physicians, as well as patient preferences and profile data that may later be compared by the recommendation module 106 to identify one or more physicians for the patient.”) 
narrow the list of the matching providers by obtaining additional data from the user and prioritizing the additional data ([0036] “The series of filters limited to health utility needs may include user preferences, either input as responses to questions presented through a user interface 102 or imported into database 108 from an API for the user's electronic health records as described below.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.”)  
and presenting the narrowed list to the user via the graphical user interface ([0074] “FIG. 6A demonstrates a list of providers/physicians presented to a user, specifically Elena from the example above, after her profile was matched to providers within database 108.”)

Rice does not explicitly disclose however Sholem teaches present a recommendation for an additional service, not considered by the user, to the user via the via the graphical user interface  ([0037] “An embodiment of the value-based scheduling system provides a solution to the limitations of the conventional medical services management systems. The value-based scheduling system is a methodology that practices can adapt to qualify a patient's ability to pay for the services they are requesting and further, recommending alternative for those who do not have an ability to pay for services.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rice’s techniques for recommending one or more physicians to the patient based on patient preferences matching physician profiles with Sholem’s techniques for a value-based scheduling system. The motivation for the combination of Rice and Sholem is to simplify medical practice activities to increase efficiency (See Sholem, Background).
Regarding claim 16, Rice discloses wherein the obtaining the additional data from the user includes generating questions to the user to obtain the additional data ([0037] “Additionally or alternatively, at process block 202, the physician recommendation system 100 may prompt the user with specific questions regarding their preferences for a physician and provide responses to be used as recommendation criteria.”) 
Regarding claim 17, Rice discloses assigning weights to the additional data in view of importance to the user ([0045] “As seen in the tables above, each data record may also include a weight assigned by the user to the user's perceived importance of the attribute. In some embodiments, the user may input, with the response to each question, a numeric value or range of values representing the weight that should be assigned to the attribute”)
Regarding claim 18, Rice discloses wherein the narrowing the list includes eliminating the matching providers by comparing the weighted additional data to the standardized provider data ([0056] “Similarly, data may be received and stored for the filters data in process block 510 that will be compared with the input data that patients will enter when setting up their patient profile.” [0039] “The user may then refine the filters using a user interface according to other desired parameters, such as availability, location, language, gender, etc. The server computer(s) may then match the user's refined filters to one or more matching physician profiles in database 108.”)  
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (US20180018429A1) in view of Sholem (US20190096521A1) and further in view of Morrison et al. (US20180013800A1).
Regarding claim 14, Rice discloses wherein the user data includes
records of data covering the at least five provider attributes, which comprise: location, demographics, compassion,…..and precision ([0039] “Using the input user data relating to the user's health utility needs, the server computer(s) may proceed to the user/physician matching process in process block 600.” [0036] “As non-limiting examples, health utility needs may include a physician's location, a physician location range from a user (e.g., within 5 miles), accepting new patients (e.g., yes), experience with a particular….. credentials (e.g., board certifications, special awards, honors), gender (e.g., female or male), languages spoken (e.g., English & Spanish), etc.”) 

Note: the physicians’ certifications/awards demonstrate a recognition of their precision and desire to be precise while being able to speak in a vernacular language demonstrates compassion.

Rice in view of Sholem does not explicitly disclose however Morrison teaches attentiveness ([0086] “For example, a medical doctor may have direct experience performing a surgical operation in one way, but only informed opinion regarding an alternative way of performing the operation.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Rice’s techniques for recommending one or more physicians to the patient based on patient preferences matching physician profiles and Sholem’s techniques for a value-based scheduling system with Morrison’s techniques for assessing the quality or value from an individual post. The motivation for the combination of Rice, Sholem, and Morrison is to get qualified doctors to report to patients (See Morrison, Background).
Regarding claim 15, Rice discloses wherein the assigning the values to the standardized user data includes assigning weights to the records of data based on the user-defined prioritization of at the least five provider attributes ([0036] “The series of filters limited to health utility needs may include user preferences….” [0044] “The user may input their responses, possibly including a value and weight for each response, into the user interface. These responses may then be stored in database 108, possibly as patient profile data records 525.”) 

Subject Matter Free of Prior Art - 35 USC § 103
Regarding claims 19-20, the references of record are understood to be the closest prior art. The scope of the claims has been clarified to describe a particular manner in which to determine a plurality of nutritional needs using machine learning models. In particular, the following limitations when viewed together go beyond any teachings or suggestions in the art: wherein the scenario based behavioral questions are configured to determine a degree of empathy, compassion, and risk adversity of a provider, and wherein the personality test is configured to determine a degree of empathy, ability to practice without emotional distraction, consideration and concentration, and a meticulousness and exactitude of the provider. Dependent claim 20 overcomes the art rejection for its dependency on claim 19. 

Response to Arguments
Applicant’s arguments filed on 14 September 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues on pages 10 to 11 that claim 1 recites steps that cannot be performed in the human mind. In particular, claim 1 recites "obtaining standardized user data from a user via a graphical user interface of a user computer device." The step of receiving data via a graphical user interface of a user computer device cannot be performed mentally since the mind cannot provide a graphical user interface. Applicant asserts that claim 1 recites a generating step by a matching tool where the generating step cannot be performed by the human mind because this step is now explicitly recited as being performed by a matching tool running on a server where the matching tool is not a generic computer device. Instead, the server running the matching tool is a specific computing device that is specially programmed, via the matching tool, to perform functions that are not possible to perform on a generic computing device. Applicant further submits that claim 1 recites presenting the narrowed list via the graphical user interface where this step cannot be performed mentally since the mind cannot provide a graphical user interface. Thus, applicant states that claims 1, 13, and 19 should not be deemed a mental process. 

Examiner respectfully disagrees with the applicant’s arguments. Examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive actions that humans have performed for hundreds of years despite the fact that the steps in the claim were performed on a computer. Likewise, examiner asserts that the claimed steps in the present application in matching a provider to a user are human cognitive actions that have been performed by healthcare providers. Even if the claim recites a plethora of data manipulations, the use of a physical aid (i.e., the pen and paper) to help perform a mental step does not negate the mental nature of this limitation. As indicated by the court in Cybersource Corp. v. Retail Decisions, Inc., the claimed step of “constructing a map of credit card numbers” was a limitation that was able to be performed “by writing down a list of credit card transactions made from a particular IP address.” In regards to the recitation of a graphical user interface, examiner asserts that the mere nominal recitation of a graphical user interface does not take the claim limitation out of the mental processes grouping. Furthermore, the applicant’s assertion of the server running the matching tool being a specific computing device that is specially programmed is not supported by the specification. Paragraph [0025] of the specification explicitly discloses that “In embodiments, the matching tool 135 checks, analyzes, compares, evaluates and assesses a healthcare provider in view of the user's data and the healthcare provider's data.” These operations/steps performed by the matching tool are not specific computer operations that the human mind is not equipped to perform and thus does not preclude the invention from practically being performed in the human mind. 

On pages 11 to 15 the applicant argues that the claims integrate the judicial exception into a practical application by providing an improvement in a technical field. In particular, the claims improve the technical field of online matching of a medical provider to a user. Applicant cites [0002] to [0012] of the specification to assert that the invention addresses these problems by performing the matching based on provider attributes desired and prioritized by the user and thus provides the advantage of a more accurate match for the specific user, where the matching ignores outside influence such as other online ratings. Applicant points to [0013], [0015], [0059], and [0064] to assert that the claims integrate the alleged judicial exception into a practical application and should be deemed patent eligible. Applicant submits that the claims also satisfy Step 2A Prong 2 because they apply or using the alleged judicial exception in some other meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Applicant states the 101 rejection should be withdrawn for these reasons.


Examiner respectfully disagrees with the applicant’s argument. Examiner asserts the present amendments still don’t put the application in a better position to overcome the 101 rejection nor do they integrate the judicial exception into a practical application. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer’s algorithm (i.e. solving a technically based problem), the claimed invention purports to invention purports to solve the non-technological problem of “patients not being able to determine the appropriate healthcare provider for their needs based on limited information” ([0002] of the specification) through the use of generic computer component(s) to match a provider to a user. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). There is no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing.   An improvement in the abstract idea itself is not an improvement to computer technology. To show an involvement of a computer assists in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Examiner asserts that use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. For instance, in Finjan, Inc. v. Blue Coat Systems the courts found that the claims were “directed to a non-abstract improvement in computer functionality…” (MPEP 2106.04(d)). The present invention neither improves a computer functionality nor solves a technological problem. Therefore, the 101 rejection is maintained. 
Regarding the 102 rejection, applicant argues on pages 16 to 18 that for claim 1 Rice does not disclose the combination of features now recited in claim 1 including "obtaining, from the user and via the graphical user interface, a user-defined prioritization of at least five provider attributes" and "generating ... a list of matching providers by comparing the standardized user data to the standardized provider data, wherein the list is generated using the user-defined prioritization of at the least five provider attributes." Thus, applicant asserts that Rice does not disclose all the features of claim 1.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that new paragraphs from Rice has been cited to teach the added limitations in claim 1 such as [0036], [0039], [0074], etc.

Regarding claim 4, applicant’s arguments have been considered but are moot since they do not apply to the newly cited reference.

On pages 18-19 the applicant states that Rice does not disclose assigning weights based on a user-defined prioritization of at the least five provider attributes.

Examiner respectfully disagrees with the applicant’s argument. Examiner points out that [0045] of Rice discloses assigning weights to the user's perceived importance of the attribute. Table 1 discloses at least five attributes.


Regarding claim 8, applicant’s arguments have been considered but are moot since they do not apply to the newly cited reference. Additionally, [0042] of Rice has been cited to teach the second calibration questions where these questions are presented to the user to determine additional patient profile data 525 regarding, for example, the patient's personality.

On page 20, regarding claim 9, applicant argues that Rice does not disclose "narrowing the list includes eliminating some of the matching providers by comparing the weighted additional data, obtained using the first calibration questions and the second calibration questions, to the additional data from the matching providers, obtained using the scenario based behavioral questions" especially since Rice does not disclose the first and second calibration questions in claim 8.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that as stated above a new reference and a new paragraph from Rice now teaches the first and second calibration questions in claim 8. Furthermore, claim 9 further clarifies claim 8 by disclosing that the list is being narrowed and examiner has given more weight to this limitation where [0056], [0039], and [0062] narrowly discloses how the narrowing of the list is done. 

Regarding claim 13, applicant’s arguments have been considered but are moot since they (“present a recommendation for an additional service, not considered by the user, to the user via the via the graphical user interface”) do not apply to the newly cited reference. Additionally, new paragraphs of Rice have been cited to teach the added limitations. Claims 14-18 are also still rejected, but under USC 103.

In regards to claims 19-20, applicant’s arguments have been considered and claim 19 has overcome the art rejection. Claim 20 has also overcome the art rejection for its dependency on claim 19.

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Chen, X., Zhao, L., Liang, H., & Lai, K. K. (2019). Matching patients and healthcare service providers: a novel two-stage method based on knowledge rules and OWA-NSGA-II algorithm. Journal of Combinatorial Optimization, 37(1), 221-247.

This reference is relevant since is describes matching patients and healthcare providers using a novel algorithm.

Conclusion



  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626